Mr. Presiding Justice Philbrick delivered the opinion of the court. 2. Roads and bridges, § 196*—when teamster guilty of contributory negligence in avoiding obstruction in highway. In an action against an abutting owner on a public highway to recover for the death of plaintiff’s intestate alleged to have been caused by defendant maintaining an obstruction in the highway by reason whereof deceased fell from his wagon and was killed, a verdict in favor of plaintiff held, not sustained by the evidence, the evidence showing that deceased was guilty of contributory negligence in driving his team.